10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:17-cr-00205-APG-GWF Document 123 Filed 01/10/19 Page 1 of 18

 

 

 

 

 

 

 

___FILED ___RECE\VED
____ENTERED ___SERVED ON
COUNSEL/PARTIES 0F RECORD
DAYLE ELIESON
United States Attomey JAN 1 o 2019
PATRICK BURNS
Assistant United States Attorney CLERK US DISTRICT COURT
Nevada State Bar #: 11779 BY‘ D\S¥R|CT OF NEVADA DEPUT¥

 

 

501 Las Vegas Boulevard South, Suite l100
Las Vegas, Nevada 89101

PHONE: (702) 388-6336 / FAX: (702) 388-6418
J ohn.P .Burns@usdoj . gov

Representing the Unz'ted States ofAmerica

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED sTATEs oF AMERICA,
Plaintiff, ease No.: 2=17-@-00205-APG-GWF

V‘ PLEA AGREEMENT

CAM]LO Q.' PRIMERO,
Defendant.

 

 

 

 

The Uru`ted States, by and through the undersigned, and the Defendant, CAMILO
Q. PRIMERO, and his attomeys, JEFFREY B. SETNESS, ESQ., and W]LLIAM
MCMURREY, ESQ., respectfully submit this Plea Agreement under Fed. R. Crim. P.
11(c)(1)(A) and (B).

I. SCOPE OF AGREEMENT

The parties to this Plea Agreement are the Um`ted States and the Defendant,
CAMILO Q. PRIMERO. This Plea Agreement binds the Defendant and the United States
Attorney’s Oflice for the District of Nevada. lt does not bind any other prosecuting,
administrative, or regulatory authority, the United States Probation Office, or the Court.

The Plea Agreement sets forth the parties’ agreement regarding criminal charges

referenced in the Plea Agreement and applicable sentences, fines, restitution, and forfeiture

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 2 of 18

lt does not control or prohibit the United States or any agency or third party from seeking
any other civil or administrative remedies directly or indirectly against the Defendant

II. DISPOSITION OF CHARGES AND WAIVER OF TRIAL RIGHTS

A. Guilty Plea. The Defendant knowingly and voluntarily agrees to plead guilty
to the following counts contained in the Indictment filed on July 5 , 2017: Count l, charging
Conspiracy to Commit Health Care Fraud, in violation of Title 18, United States Code,
Section 1349; and Count 14, charging Money Laundering, in violation of Title 18, United
States Code, Section 1957.

The defendant also agrees to the forfeiture of the property, the imposition of the
forfeiture on the property, and the imposition of the in personam criminal forfeiture money
judgment as set forth in this Plea Agreement and the Forfeiture Allegations of the Criminal
Indictment.

B. Waiver of Trial Rigl_its. The Defendant acknowledges that he has been advised
and understands that by entering a plea of guilty he is Waiving -- that is, giving up -- certain
rights guaranteed to all defendants by the laws and the Constitution of the United States.
Specifically, the Defendant is giving up:

l. The right to proceed to trial by jury on all charges, or to a trial by a
judge if the Defendant and the United States both agree;

2. The right to confront the witnesses against the Defendant at such a trial, v
and to cross-examine them;

3. The right to remain silent at such a trial, with assurance that his silence
could not be used against him in any way;

4. The right to testify in his own defense at such a trial if he so chooses;

5. The right to compel Witnesses to appear at such a trial and testify in the

2

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 3 of 18

Defendant’s behalf; and
6. The right to have the assistance of an attorney at all stages of such
proceedings

C. Withdrawal of Guiltv Plea. The Defendant will not seek to withdraw his guilty
plea after he has entered it in court.

D. Dismissal of Charges. After the Court has adjudged a sentence in this case, the
government will move to dismiss all remaining charges in the Indictment.

E. Additional Charges. The United States agrees not to bring any additional
charges against the Defendant arising out of the investigation in the District of Nevada that
culminated in this Plea Agreement or for conduct known to the United States at the time of
this Agreement

]]1. ELEMENTS OF THE OFFENSE

Co_unt_l_: The elements of Conspiracy to Commit Health Care Fraud in violation of
Title 18, United States Code, Section 1349, are as follows:

1. Beginning on or about the dates listed in the Indictment, and continuing to on
or about the end date listed in the Indictment, there was an agreement between the defendant
and one or more persons to commit the crime of Health Care Fraud, in violation of Title 18,

United States Code, Section 1347;

2. The defendant possessed the requisite intent to commit the crime of Health
Care Fraud.

Count 14: The elements of Money Laundering, in violation of Title 18, United States
Code, Section 1957 are as follows:

1. the defendant knowingly engaged or attempted to engage in a monetary
transaction;

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 4 of 18

2. the defendant knew the transaction involved criminally derived property;

3. the property had a value greater than $10,000;

4. the property was, in fact, derived from a specified unlawful activity; and

5. the transaction occurred in the United States, special maritime and territorial
jurisdiction of the United States, or the defendant’s status qualifies under 18 U.S.C. §
1957(d)(2). 1

IV. FACTS SUPPORTING GUILTY PLEA

A. The Defendant will plead guilty because he is, in fact and under the law, guilty
of the crime charged.

B. d The Defendant acknowledges that if he elected to go to trial instead of pleading
guilty, the United States could prove his guilt beyond a reasonable doubt. The Defendant
further acknowledges that his admissions and declarations of fact set forth below satisfy every
element of the charged off`ense.

C. The Defendant waives any potential future claim that the facts he admitted in
this Plea Agreement were insufficient to satisfy the elements of the charged offense.

D. The Defendant admits and declares under penalty of perjury that the facts set
forth below are true and correct:

l. From on or about January 1, 2012, to on or about July 5, 2017, in the District
of Nevada and elsewhere, the Defendant and his codefendant AURORA S. BELTRAN, did
unlawfully, willftu and knowingly combine, conspire, confederate and agree together and
with each other to commit an offense against the United States, to wit, health care fraud in

violation of Title 18, United States Code, Section 1347.

 

1 See Ninth Cir. Manual of Model Jury Instr., Criminal 8. 150 (2013 ed.).
4

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 5 of 18

2. Defendant and BELTRAN knowingly executed, and attempted to execute, a
scheme and artifice to defraud a health care benefit program, Medicare, and to obtain, by
false and fraudulent pretenses, representations, and promises, money and property owned by,
and under the custody and control of Medicare, in connection with the delivery of and
payment for health care benefits, items, and services, in violation of Title 18, United States
Code, Section 1347.

3. Defendant and BELTRAN, knowing that Defendant owned all or more than
5% of and operated Angel Eye Hospice (AEH), Vision Health Care (Vision), and Advent
Hospice (Advent), and was barred from participating in Medicare and all federal health care
programs in any capacity, concealed Defendant’s ownership and operation of AEH, Vision,
and Advent from the Center for Medicare and Medicaid Services (CMS) in order to impede,
impair, obstruct, and defeat CMS’s lawful functions in administering the Medicare program.
Among other roles and powers, Defendant exercised in whole and part executive, managerial,
directorial, administrative, financial, and strategic control over the operation of AEH, Vision,
and Advent.

4. It was a further part of the conspiracy that 855A enrollment applications and
other documents were submitted to Medicare falsely listing other persons, including
BELTRAN, as owners, officers, and managing employees of AEH and Vision in order to
conceal Defendant’s true ownership interest in and control of AEH and Vision. Defendant
and BELTRAN also submitted materially false business contracts in connection with these
enrollment applications

5. It was a further part of the conspiracy that Defendant and BELTRAN caused
Medicare claims to be submitted on behalf of AEH and Vision under provider numbers that

were obtained and retained through false representations concerning the ownership and

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 6 of 18

control of AEH and Vision so that AEH and Vision would receive Medicare payments to
which they were not entitled due to Defendant’s exclusion from Medicare and all federal
health care programs The Defendant and BELTRAN engaged in fraudulent nondisclosures
of Defendant’s ownership and control interest

6. Defendant and BELTRAN’s scheme inflicted at least $1,500,000 in loss to the
Medicare program and the United States through fraud.

7. Defendant and BELTRAN engaged in or caused to be made the following
monetary transactions, which they both knew to involve criminally derived property that Was
the proceeds of a specified unlawful activity, that is Conspiracy to Commit Health Care Fraud

and Health Care Fraud, the transactions occurring in the United States:

 

 

 

 

 

 

 

 

Date Monetary Transaction Bank Account Drawn On
$50,000 check #: 1142, AEH
signed by PRIMERO, made Bank of America account #:
4/12/13 payable to PRIMERO XXXXXXXX9753
$100,000 check #: 2106 AEH
signed by BELTRAN, made Bank of America account #:
4/ 15 / 13 payable to PRIMERO XXXXXXXX9753
$50,000 check #: 2258, AEH
signed by BELTRAN, made Bank of America account #:
4/15/13 payable to PRIMERO XXXXXXXX9753
Withdrawal and purchase of AEH
$160,000 cashier’s check #: Bank of America account #:
6/ 17/ 13 004221949, made payable to XXXXXXXX9753
PRIMERO.
Withdrawal and purchase of AEH
$20,000 cashier’s check #: - _
1/6/14 001529985, made payable to Ba“kX§)AQI§§§§§;§§‘;m #'
PR]JVIERO.
Withdrawal and purchase of AEH
$30,000 cashier’s check #: . _
1/6/14 001529986, made payable to Bank)§§§)m(§r)§?§;;?;nt #`
PRll\/[ERO.
Withdrawal and purchase of AEH
$29,026.78 cashier’s check - _
1/6/ 14 #: 001529987, made payable BankM;;Ob-l;nt #`
to PRlMERO.

 

 

 

 

 

6

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 7 of 18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Monetary Transaction Bank Account Drawn 011

$100,000 check #:2606,

3/5/ 14 signed by BELTRAN, made AEH
payable to PRIMERO Bank of America account #:

XXXXXXXX9753

Deposit of a $510,796 check
#: 2821 into PRIMERO’s AEH

8/29/ 14 personal Bank of America Bank of America account #:
account XXXXXXXX6050 XXXXXXXX9753
Withdrawal and purchase of AEH
$100,000 cashier’s check Bank of America account #:

2/5/15 #:1014401350, made XXXXXXXX9753
payable to PRIMERO.
Withdrawal and purchase of AEH
$100,000 cashier’s check - _

3/27/15 #;1014401862, made Ba“kX§Q§é§§§;€/§‘§m#'
payable to PRIMERO.
Withdrawal and Purchase of
$100,000 cashier’s check #: AEH

4/ 10/ 15 1014402007, made payable Bank of America account #:
to “Merrill Lynch FBO XXXXXXXX9753
Camilo Primero.”
Withdrawal and Purchase of
$100,000 cashier’s check #: AEH

4/ 10/ 15 1014402008, made payable Bank of America account #:
to “Merrill Lynch FBO XXXXXXXX9753
Camilo Primero.”

8. The defendant admits the property and the in personam criminal forfeiture

money judgment amount listed in Section X are (l) property, real or personal, that constitutes
or is derived, directly or indirectly, from gross proceeds traceable to the commission of Title
18, United States Code, Section 1347, involving a Federal health care offense as defined in
Title 18, United States Code, Section 24; and Title 18, United States Code, Section 1349; (2
any property, real or personal, which constitutes or is derived from proceeds traceable to
violations of Title 18, United States Code, Section 1347, a specified unlawful activity as
defined in Title 18, United States Code, Section 1956(c)(7)(F), involving a Federal health care

offense as defined in Title 18, United States Code, Section 24, or Title 18, United States Code,
7

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 8 of 18

Section 1349, conspiracy to commit such offense; (3) any property, real or personal, involved
in transactions or attempted transactions in violation of Title 18, United States Code, Section
1957, or any property traceable to such property; (4) any property, real or personal, Which
constitutes or is derived from proceeds traceable to violations of Title 18, United States Code,
Section 1957, a specified unlawful activity as defined in Title 18, United States Code, Sections
1956(c)(7)(A) and 1961(1)(B), or a conspiracy to commit such oifense; and (5) any property,
real or personal, involved in violations of Title 18, United States Code, Section 1957, or any
property traceable to such property, and are subject to forfeiture pursuant to Title 18, United
States Code, Section 982(a)(7); Title 18, United States Code, Section 981(a)(1)(C) with Title
28, United States Code, Section 2461(c); Title 18, United States Code, Section 981(a)(1)(A
and 981(a)(1)(C) with Title 28, United States Code, Section 246l(c); Title 18, United States
Code, Section 982(a)(1); and Title 21, United States Code, Section 853(p).

V. COLLATERAL USE OF FACTUAL ADMISSIONS

T he facts set forth in Section IV of this Plea Agreement shall be admissible against
the Defendant under Fed. R. Evid. 801(d)(2)(A) at sentencing for any purpose. If the
Defendant does not plead guilty or withdraws his guilty plea, the facts set forth in Section IV
of this Plea Agreement shall be admissible at any proceeding, including a trial, for
impeaching or rebutting any evidence, argument, or representation offered by or on the
Defendant’s behalf. The Defendant expressly waives all rights under Fed. R. Crim. P. ll(f)
and Fed. R. Evid. 410 regarding the use of the facts set forth in Section IV of this Plea
Agreement

d VI. APPLICATION OF SENTENC]NG GUIDELINES PROVISIONS
A. Discretionarv Nature of Sentencing Guidelines. The Defendant aclmowledges

that the Court must consider the United States Sentencing Guidelines (“USSG,”

8

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 9 of 18

“Sentencing Guidelines,” or “Guidelines”) in determining the Defendant’s sentence, but that
the Sentencing Guidelines are advisory, not mandatory, and the Court has discretion to
impose any reasonable sentence up to the maximum term of imprisonment permitted by
Statllf€.

B. Offense Level Calculations

Counts l and 14: The parties stipulate to the following calculation of the Defendant’s
offense level under the Sentencing Guidelines, acknowledge that these stipulations do not
bind the Court, and agree that they will not seek to apply any other specific offense

characteristics enhancements, variances, or reductions under the Sentencing Guidelines:

Base offense level (USSG §2B1.1(a)(2)) 6

Specific Offense Characteristics
Loss Greater than $1,500,000, Less than $3,500,000

(USSG §2B1.1(b)(1)(1)) +16
Conviction under 18 U.S.C. § 1957

(USSG §281.1(b)(2)(A)) ' +1
Adjusted Offense Level 23
Acceptance (USSG §§ 3El.1(a) and (b)) (3)
Total Offense Level _ZQ

The Defendant acknowledges that the statutory maximum sentence and any statutory
minimum sentence limit the Court’s discretion in determining the Defendant’s sentence
notwithstanding any applicable Sentencing Guidelines provisions 1

C. Reduction of Offense Level for Acceptance of Responsibility. Under USSG §
3E1.1(a), the United States will recommend that the Defendant receive a two-level
downward adjustment for acceptance of responsibility unless he (a) fails to truthfully admit
facts establishing a factual basis for the guilty plea when he enters the plea; (b) fails to

truthfully admit facts establishing the amount of restitution owed when he enters his guilty
9

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 10 of 18

plea; (c) fails to truthfully admit facts establishing the forfeiture allegations when he enters
his guilty plea; (d) provides false or misleading information to the United States, the Court,
Pretrial Services, or the Probation Office; (e) denies involvement in the offense or provides
conflicting statements regarding his involvement 'or falsely denies or frivolously contests
conduct relevant to the offense; (f) attempts to withdraw his guilty plea; (g) commits or
attempts to commit any crirne; (h) fails to appear in court; or (i) violates the conditions of
pretrial release.

Under USSG §3El.1(b), if the Court determines that the Defendant’s total offense
level, before operation of § 3E1.1(a), is 16 or higher, and if the United States recommends a
two-level downward adjustment pursuant to the preceding paragraph, the United States will
move for an additional one-level downward adjustment for acceptance of responsibility
before sentencing because the Defendant communicated his decision to plead guilty in a
timely manner that enabled the United States to avoid preparing for trial and to efficiently
allocate its resources

D. Criminal Histog Category. The Defendant acknowledges that the Court may
base its sentence in part on her criminal record or criminal history and that the Court will
determine the Defendant’s Criminal History Category under the Sentencing Guidelines.

E. Relevant Conduct. The Court may consider all relevant conduct, whether
charged or uncharged, in determining the applicable ‘ Sentencing Guidelines range and
whether to depart from that range.

F. Additional Sentencing lnformation. The stipulated Sentencing Guidelines
calculations are based on information now known to the parties The parties may provide
additional information to the United States Probation Office and the Court regarding the

nature, scope, and extent of the Defendant’s criminal conduct and any aggravating or

10

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 11 of 18

mitigating facts or circumstances Good faith efforts to provide truthful information or to
correct factual misstatements shall not be grounds for the Defendant to withdraw her guilty
plea.

Except as elsewhere provided in this agreement, the parties agree that neither party
will argue for additional adjustments enhancements variances, or departures from the
Sentencing Guidelines range stipulated above. The Defendant acknowledges that the United
States Probation Office may calculate the Sentencing Guidelines differently and may rely on
additional information it obtains through its investigation The Defendant also acknowledges
that the Court may rely on this and other additional information as it calculates the
Sentencing Guidelines range and/ or makes other sentencing determinations as appropriate,
and that the Court’s reliance on such information shall not be grounds for the Defendant to
withdraw her guilty plea.

VII. APPLICATION OF SENTENC[NG STATUTES

A. Maximum Penalgg.

Count 1: The maximum penalty for Conspiracy to Commit Health Care Fraud under

 

18 U.S.C. § 1349 is 10 years imprisonment, a fine of the greater of a) $250,000, or b) twice
the gross pecuniary gain from the offense, or c) twice the gross pecuniary loss from the
offense; or both.

Count 14: The maximum penalty for Money Laundering under 18 U.S.C. § 1957 is
10 years imprisonment, a fine of up to $250,000 or up to twice the value of the laundered
property, or both.

B. Factors Under 18 U.S.C. § 3553. T he Court must consider the factors set forth
in 18 U.S.C. § 3553(a) in determining the Defendant’s sentence. However, the statutory

maximum sentence and any statutory minimum sentence limit the Court’s discretion in

11

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 12 of 18

determining the Defendant’s sentence.

C. Parole Abolished. The Defendant acknowledges that his prison sentence
cannot be shortened by early release on parole because parole has been abolished.

D. Supervised Release. In addition to imprisonment and a fine, the Defendant
will be subject to a term of supervised release not greater than three (3) years 18 U.S.C. §§
3559(a)(1) and 3583(b)(1)). Supervised release is a period of time after release from prison
during which the Defendant will be subject to various restrictions and requirements If the
Defendant violates any condition of supervised release, the Court may order the Defendant’s
return to prison for all or part of the term of supervised release, which could result in the
Defendant serving a total term of imprisonment greater than the statutory maximum prison
sentence.

E. Special Assessment. The Defendant will pay a $100 special assessment per
count at the time of sentencing

VI[I. RESTITUTION

In exchange for benefits received under this Plea Agreement, the Defendant agrees to
make full restitution in the amount of $2,492,627.55 to the United States under 18 U.S.C. §
3663(a)(3), and to be paid joint and severally with his codefendant BELTRAN, The
Defendant cannot discharge his restitution obligation through bankruptcy proceedings The
Defendant acknowledges that restitution payments and obligations cannot offset or reduce
the amount of any forfeiture judgment imposed in this case.

IX. POSITIONS REGARD]NG SENTENCE

The parties agree that the Government will recommend a sentence at the low-end of
the sentencing guideline range determined by the Court. The Defendant is &ee to argue for

any lawful sentence under the 18 U.S.C. § 355 3(a) factors The parties agree to recommend

12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 13 of 18

concurrent time with Superior Court of California, Riverside County, California Case No.
R1F1601642. The Defendant acknowledges that the Court does not have to follow this
recommendation Notwithstanding its agreement to recommend that the Defendant be
sentenced at the low-end of the guideline range, the United States reserves its right to defend
any lawfully imposed sentence on appeal or in any post-conviction litigation.
X. FORFEITURE
The defendant knowingly and voluntarily:
A. Agrees to the District Court imposing the civil judicial forfeiture or the criminal
forfeiture of:
l. $10,000;
2. $10,000;
3. $20,000;
4. $30,000;
5. $29,026.78; and
6. $197,247.15
(all of which constitutes property);
B. Agrees to the District Court imposing an in personam criminal forfeiture
money judgment of $2,492,627.55, not to be held jointly and severally liable with his
codefendant, the collected money judgment amount between the codefendants is not to
exceed $2,492,627.55, and that the property will be applied toward the payment of the money
judgment;
C. Agrees the in personam criminal forfeiture money judgment amount complies

with Honeycutt v. United States, __U.S. , 137 S. Ct. 1626 (2017);

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 14 of 18

D. Agrees to the abandonment, the civil administrative forfeiture, the civil judicial
forfeiture, or the criminal forfeiture of the property;

E. Abandons or forfeits the property to the United States;

F. Relinquishes all possessory rights ownership rights and all rights titles and
interests in the property;

G. Waives his right to any abandonment proceedings any civil administrative
forfeiture proceedings any civil judicial forfeiture proceedings or any criminal forfeiture
proceedings of the property and the in personam criminal forfeiture money judgment
(proceedings);

H. Waives service of process of any and all documents filed in this action or any
proceedings concerning the property and the in personam criminal forfeiture money judgment
arising from the facts and circumstances of this case;

I. Waives any further notice to hirn, his agents or his attorney regarding the
abandonment or the forfeiture and disposition of the property;

J. Agrees not to file any clairn, answer, petition, or other documents in any
proceedings concerning the property and the in personam criminal forfeiture money
judgment;

K. Waives the statute of limitations the CAFRA requirements Fed. R. Crim. P.
7, ll, and 32.2, all constitutional requirements including, but not limited to, the
constitutional due process requirements of any proceedings concerning the property and the
in personam criminal forfeiture money judgment;

L. Waives his right to a jury trial on the forfeiture of the property;

M. Waives all constitutional, legal, and equitable defenses to the forfeiture or

abandonment of the property and the in personam criminal forfeiture money judgment in any

14

 

10
` 11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 15 of 18

proceedings including, but not limited to, (l) constitutional or statutory double jeopardy
defenses; and (2) defenses under the Excessive Fines or Cruel and Unusual Punishments'
Clauses of the Eighth Amendment to the United States Constitution;

N. Agrees to the entry of an Order of Forfeiture of the property and the in
personam criminal forfeiture money judgment to the United States;

O. Waives the right to appeal any Order of Forfeiture;

P. Agrees the property is forfeited to the United States;

Q. Agrees the in personam criminal forfeiture money judgment is immediately due
and payable and is subject to immediate collection by the United States;

R. Agrees and understands the abandonment, the civil administrative forfeiture,
the civil judicial forfeiture, or the criminal forfeiture of the property and the in personam
criminal forfeiture money judgment shall not be treated as satisfaction of any assessment, fine,
restitution, cost of imprisonment, or any other penalty the Court may impose upon the
defendant in addition to the abandonment or the forfeiture;

S. Acknowledges that the amount of the forfeiture may differ from, and may be
significantly greater than or less than, the amount of restitution; and

T. Agrees to take all steps as requested by the United States to pass clear title of
the property and of any forfeitable assets which may be used to satisfy the in personam
criminal forfeiture money judgment to the United States and to testify truthfully in any
judicial forfeiture proceedings The defendant understands and agrees that the property and
the in personam criminal forfeiture money judgment amount represent proceeds and/ or
facilitating property of illegal conduct and are forfeitable. The defendant acknowledges that
failing to cooperate in full in either the forfeiture of the property or the disclosure of assets

constitutes a breach of this Plea Agreement.

15

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 16 of 18

XI. FINANCIAL INFORMATION AND DISPOSITION OF ASSETS

Before or after sentencing, or upon request by the Court, the United States or the
Probation Office, the Defendant will provide accurate and complete financial information,
submit sworn statements and/ or give depositions under oath concerning his assets The
Defendant will release such funds and property under his control in order to pay any
assessment and/ or fine imposed by the Court.

X]]. THE DEFENDANT’S ACKNOWLEDGMENTS AND WAIVERS

A. Plea Agreement and Decision to Plead Guiltv. The Defendant acknowledges
that:

1. He has read this Plea Agreement and understands its terms and
conditions;

2. He has had adequate time to discuss this case, the evidence, and this
Plea Agreement with his attomey;

3. He has discussed the terms of this Plea Agreement with his attorney;

4. The representations contained in this Plea Agreement are true and
correct, including the facts set forth in Section IV; and

5 . He was not under the influence of any alcohol, drug, or medicine that
would impair his ability to understand the Agreement when he considered signing this Plea
Agreement and when he signed it.

The Defendant understands that he alone decides whether to plead guilty or go to
trial, and acknowledges that he has decided to enter his guilty plea knowing of the charges
brought against hirn, his possible defenses and the benefits and possible detriments of
proceeding to trial. The Defendant also acknowledges that he decided to plead guilty

voluntarily and that no one coerced or threatened him to enter into this Plea Agreement

16

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 17 of 18

B. Waiver of Ar)r)eal and Post-Conviction Proceeding§. The Defendant
knowingly and expressly waives: (a) the right to appeal any sentence imposed within or
below the applicable Sentencing Guideline range as determined by the Court; (b) the right to
appeal the manner in which the Court determined that sentence on the grounds set forth in
18 U.S.C. § 3742; and (c) the right to appeal any other aspect of the conviction or sentence
and any order of restitution or forfeiture

The Defendant also knowingly and expressly waives all collateral challenges
including any claims under 28 U.S.C. § 2255, to his conviction, sentence, and the procedure
by which the Court adjudicated guilt and imposed sentence, except non-waivable claims of
ineffective assistance of counsel.

The Defendant reserves only the right to appeal any portion of the sentence that is an
upward departure from the Sentencing Guidelines range determined by the Court.

The Defendant acknowledges that the United States is not obligated or required to
preserve any evidence obtained in the investigation of this case,

C. Removal/Det)ortation Consequences. The Defendant understands and
acknowledges that if he is not a United States citizen, then it is highly probable that he will
be permanently removed (deported) from the United States as a consequence of pleading
guilty under the terms of this Plea Agreement The Defendant has also been advised that if
his conviction is for an offense described in 8 U.S.C. § 1101(a)(43), he will be deported and
removed from the United States and will not be allowed to return to the United States at any
time in the future. The Defendant desires to plead guilty regardless of any immigration
consequences that may result from his guilty plea, even if the consequence is automatic
removal nom the United States with no possibility of retuming. The Defendant

acknowledges that he has specifically discussed these removal/ deportation consequences

17

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:17-cr-OO205-APG-GWF Document 123 Filed 01/10/19 Page 18 of 18

with his attomey.

XIII. ADDITIONAL ACKNOWLEDGMENTS

This Plea Agreement resulted from an arms-length negotiation in which both parties
bargained for and received valuable benefits in exchange for valuable concessions lt
constitutes the entire agreement negotiated and agreed to by the parties No promises
agreements or conditions other than those set forth in this agreement have been made or
implied by the Defendant, the Defendant’s attomey, or the United States, and no additional
promises, agreements or conditions shall have any force or effect unless set forth in writing

and signed by all parties or confirmed on the record before the Court.

 

DAYLE ELIESON

United States Attomey

1710/li WM\/
DATE PATRICK BURNS

Assistant United States Attomey
Counsel for the United Sta of America

ev )0, 3014 g 114
J/-b-J / 91 M/ 7
DATE REY B. sETNE'ss, EsQ.

LIAM MCMURREY, ESQ.
Counsel for Defendant

 

/7‘~ lO WM MP%M

DATE cAMILo Q./PRLMERO
Defendant

18

 

 

